ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on April 29th, 2022, has been entered and acknowledged by the Examiner.
Cancellation of claim(s) 5 has been entered.
Claim(s) 1-4, 6-21 are pending in the instant application.
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged to U.S. Provisional Application No. 62/235,265.
Drawings
The drawings were received on June 5th, 2019.  These drawings are considered acceptable by Examiner. 
Terminal Disclaimer
The terminal disclaimer filed on March 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,352,553 has been reviewed and is accepted.  
The terminal disclaimer has been recorded.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 5th, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Remark(s)
Examiner finds Applicant's Arguments/Remark, filed on April 29th, 2022, that the foregoing amendment and response, does place this application in condition for allowance to be true (specifically drawn to pages 7-8 of Remarks). 
Allowable Subject Matter
A.	Claim(s) 1-4, 6-9 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Bondy et al.,) teaches an apparatus for producing light and sound, the apparatus comprising: a housing having a bottom end, a top end, the housing at least partially enclosing therein an integrated circuit electrically coupled with: a battery compartment for receiving one or more batteries; a speaker; a light source; and at least one input device communicatively coupled to the integrated circuit; a removable plate removably affixed to the housing, wherein the removable plate covers the battery compartment; and a cap positioned above and at least partially over, and removably coupled with, the top end of the housing, the cap allowing light from the light source to pass there through.
 However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the apparatus for producing light and sound comprising the various elements as claimed above in combination with the specific limitation of an annular support ring resting on a peripheral flange as set forth in Claim 1.  
Claim(s) 2-4, 6-9 are allowable because of their dependency status from Claim 1.
B.	Claim(s) 10-14 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Bondy et al.,) teaches an apparatus for producing light and sound, the apparatus comprising: a housing having a bottom end and a top end, the housing enclosing therein an electrically coupled system comprising a battery compartment for receiving one or more batteries, an integrated circuit, a speaker, one or more light sources, and at least one input device; a removable plate removably affixed to the housing, wherein the removable plate covers the battery compartment; and a cap removably coupled with the top end of the housing, the cap allowing light from the one or more light sources to pass upwardly there through.
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the apparatus for producing light and sound comprising the various elements as claimed above in combination with the specific limitation of the top end having a peripheral flange with one or more apertures as set forth in Claim 10.  
Claim(s) 11-14 are allowable because of their dependency status from Claim 10.
C.	Claim(s) 15-21 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Bondy et al.,) teaches an apparatus for producing light and sound, the apparatus comprising: a housing with one or more apertures, the housing having a bottom end and a top end, the housing enclosing therein an integrated circuit electrically coupled with: a battery compartment for receiving one or more batteries, a speaker, a light source facing upward and at least one input device; a removable plate removably affixed to the housing, wherein the removable plate covers the battery compartment; and a dome-shaped cap removably coupled with and above the top end of the housing, the cap allowing light from the light source to pass there through.
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the apparatus for producing light and sound comprising the various elements as claimed above in combination with the specific limitation of including a peripheral flange with an annular support ring resting thereon as set forth in Claim 15. 
Claim(s) 16-21 are allowable because of their dependency status from Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA SANEI FEATHERLY whose telephone number is 571-272-8654.  The examiner can normally be reached on M-R 8-12 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
Hana Sanei Featherly
Art Unit 2875 Patent Examiner



/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875